Citation Nr: 1713350	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disorder (GERD).  

2.  Entitlement to service connection for monoclonal gammopathy.  

3.  Entitlement to service connection for Raynaud's disease.  

4.  Entitlement to service connection for atrial fibrillation.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to July 1975 and from July 1977 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2010 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in September 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently before the Board in September 2015.  The Board remand directed the RO to obtain VA examinations in connection with the Veteran's claims for entitlement to service connection for GERD, monoclonal gammopathy, Raynaud's disease, and atrial fibrillation.  Following the examination the examiner was asked to provide an opinion as to whether the above claimed disorders were etiologically related to the Veteran's active service.  The examiner was asked to specifically addressing the Veteran's contentions asserted in his September 2011 VA Form 9 and the multiple articles and treatises submitted by the Veteran. 

In response to the September 2015 remand the Veteran was provided with a December 2015 VA examination in connection with his claim for entitlement to service connection for GERD.  The examiner then provided opinions for the Veteran's GERD, monoclonal gammopathy, Raynaud's disease, and atrial fibrillation concluding that none of the aforementioned disorders were etiologically related to his active service.  

The Board finds the December 2015 VA opinions to be inadequate.  The VA examiner was directed to provide a VA examination for all four disorders but instead only provided a VA examination for GERD, therefore the examiner's opinions as to the Veteran's monoclonal gammopathy, Raynaud's disease, and atrial fibrillation could not have been based on the VA examination requested by the Board remand.  Additionally, the VA examiner was directed to discuss the Veteran's contentions and the multiple articles and treatises he submitted, however the examiner failed to do so in all of her opinions.  Moreover, a January 2016 deferred rating decision requested that the December 2015 examiner specifically address the Veteran's contentions and the submitted articles and treatises.  However, in response, in March 2016 the examiner re-submitted an exact duplicate of her December 2015 opinion.  Therefore the Veteran's claims must be remanded in order to obtain new VA examinations and opinions.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Following the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his GERD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it at least as likely as not (50 percent or higher degree of probability) that any GERD is etiologically related to the Veteran's active service? 

The examiner must consider and discuss the following:

(i)  The Veteran's contentions as noted in his September 2011 VA Form 9; 

(ii)  The Veteran's contentions as noted in his August 2016 statement; and 

(iii)  The articles and treatises submitted by the Veteran.

3.  Following the completion of step one schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his monoclonal gammopathy.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any monoclonal gammopathy is etiologically related to the Veteran's active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any monoclonal gammopathy was caused by the Veteran's service-connected bilateral lower extremity peripheral neuropathy?

(c)  Is it at least as likely as not that the Veteran's service-connected bilateral lower extremity peripheral neuropathy aggravated any monoclonal gammopathy?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

When providing the above opinions the examiner must consider and discuss the following:

(i)  The Veteran's contentions as noted in his September 2011 VA Form 9; 

(ii)  The Veteran's contentions as noted in his August 2016 statement; and 

(iii)  The articles and treatises submitted by the Veteran.

4.  Following the completion of step one schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his Raynaud's disease.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any Raynaud's disease is etiologically related to the Veteran's active service? 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any Raynaud's disease was caused by the Veteran's service-connected bilateral lower extremity peripheral neuropathy?

(c)  Is it at least as likely as not that the Veteran's service-connected bilateral lower extremity peripheral neuropathy aggravated any current Raynaud's disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

When providing the above opinions the examiner must consider and discuss the following:

(i)  The Veteran's contentions as noted in his September 2011 VA Form 9; 

(ii)  The Veteran's contentions as noted in his August 2016 statement; and 

(iii)  The articles and treatises submitted by the Veteran.

5.  Following the completion of steps one through four schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his atrial fibrillation.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any atrial fibrillation is etiologically related to the Veteran's active service?

(b)  If the Veteran's GERD, monoclonal gammopathy, Raynaud's disease, or atrial fibrillation are found to be etiologically related to the Veteran's active service, or if applicable, his service-connected bilateral lower extremity peripheral neuropathy, the examiner must address whether that disorder caused or aggravated the remaining disorders found to be not otherwise etiologically related to the Veteran's active service, or if applicable his service-connected bilateral lower extremity peripheral  neuropathy.  

When providing the above opinions the examiner must consider and discuss the following:

(i)  The Veteran's contentions as noted in his September 2011 VA Form 9; 

(ii)  The Veteran's contentions as noted in his August 2016 statement; and 

(iii)  The articles and treatises submitted by the Veteran.

6.  Thereafter, readjudicate the claims.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




